DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it is unclear if “a nano structure formed…” is same as the nano structure provided in the newly amended limitation. For the purpose of examination, the office will interpret it to be the same as the nano structure claimed in claim 1. 
Regarding claim 6, it is unclear if “a nano structure added…” is same as the nano structure provided in the newly amended limitation. For the purpose of examination, the office will interpret it to be the same as the nano structure claimed in claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. US Pub 2014/0376179 in view of Gong et al. US Pub 2014/0363631.
Regarding claim 1, Jenkins discloses, 
A mobile device enclosure, comprising: 
a housing (Figure 1-3, 6-7, element 102) to enclose a computing device (fig 1, computing device 102); and 
a pull-out kickstand (fig. 3, 6-7, element 304; furthermore paragraph 26 describes material of kickstand) coupled to the housing via a movable hinge(hinge mechanism as described in paragraph 42), wherein an outer perimeter of the pull-out kickstand comprises a surface enhancement (Figure 3-4, paragraph 26-28 describes that kickstand includes a surface contact mechanism that reduces and/or prevent slippage on the surface on the surface 301; the office makes a note that the applicant has not claimed the outer perimeter (entirely) includes a surface contact mechanism) to increase an amount of friction on the outer perimeter of the pull-out kickstand; wherein the surface enhancement includes nano-structure (Fig. 2-4, 6-7, paragraph 28 described various type of slip resistant material such as rubber, synthetic 
Jenkins does not explicitly teach the surface enhancement includes a Nano molding technology (NMT) Nano structure. 
Gong in similar field of mounting metal to resin/plastic material teaches a Nano molding technology (NMT) Nano structure (Paragraph 4). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to have the kickstand and the surface enhancement on the kickstand which is made of metal/resin material of Jenkins to include a nano-molding technology (NMT) nano structure as taught by Gong such that the manufacturing steps of the metal-resin to be low cost and high performance (paragraph 4 of Gong) and provide an excellent strength of mechanical structure between the kickstand and the surface enhancement.
Regarding claim 2, Jenkins as modified teaches, 
Wherein the housing comprises a cut out area (figure 6, shows the cutout region where element 304 is placed as seen in figure 7 and as described in paragraph 46), wherein the pull-out kickstand is positioned in the cut out area in a closed position (figure 7) to provide a uniform back surface of the housing and a uniform perimeter of the housing (fig 7, paragraph 46-47, such that the kickstand form a portion of the rear surface such that the kickstand conforms to a surface contour of the mobile device enclosure).
Regarding claim 3, Jenkins as modified teaches, 

Regarding claim 4, Jenkins as modified teaches, 
Wherein an outer surface of pull out kickstand with the surface enhancement is level with a non-cutout area of the housing when the pull-out kickstand is in closed position (Figure 6-7 and paragraphs 46-47, and as described in claim 2 the kickstand conforms to surface and forms a portion of the rear surface).
Regarding claim 5, Jenkins as modified teaches, 
Wherein the surface enhancement comprises a nano structure (paragraph 28 described various type of slip resistant material such as rubber, synthetic polymer, thermoplastic, nylon, etc., this is similar to the nan-structure as described in the specification of rubber material or thermoplastic; ; furthermore as provided in claim 1 Gong paragraph 4) formed into a surface of the pulled-out kickstand.
Regarding claim 6, Jenkins as modified teaches, 
Wherein the surface enhancement comprises a nano structure added onto a surface of the pull out kickstand (Fig. 2-4, 6-7, paragraph 28 described various type of slip resistant material such as rubber, synthetic polymer, thermoplastic, nylon, etc., this is similar to the nan-structure as described in the specification of rubber material or thermoplastic; furthermore as provided in claim 1 Gong paragraph 4).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ku et al. US Pub 2018/0217633. Ho US Pub 2017/0045911 Paragraph 23 describes the terminal end 62 maybe coated with rubber or other materials. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841